Citation Nr: 1747906	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  12-21 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to exposure to herbicide agents. 


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971, including service in the Republic of Vietnam.  His service in Vietnam and receipt of the Combat Infantryman Badge are indicated by record. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

This appeal was brought before the Board in December 2014 and November 2015 and was remanded for further development. 


FINDING OF FACT

The evidence of record does not show that the Veteran's skin disorder manifested during, or as a result of, active military service, to include as due to exposure to herbicide agents. 


CONCLUSION OF LAW

The criteria to establish service connection for a skin disability are not met. 
38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits, as set out at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to notify was satisfied by a letter to the Veteran in September 2010, prior to initial adjudication.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA further has a duty to assist in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs), pertinent post-service VA and private treatment records and providing an examination when needed to assist in decided the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records (STRs), VA medical treatment records, and the Veteran's statements.  Additionally, the Board remanded the claim in December 2014 for a VA examination and in November 2015 in order to have private medical records reviewed in a VA addendum opinion.   

Further, the Veteran was provided a VA examination in July 2015 and after the November 2015 remand, the RO was instructed to send all the medical evidence  of record, including the private medical records provided in September 2015 to the July 2015 VA examiner in order to determine the nature and etiology of any diagnosed skin disability.  An opinion as to the etiology of any diagnosed skin disability was provided in July 2016 and February 2017.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Therefore, the Board finds that the duties imposed by the VCAA have been considered and met.

II. Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.


Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the record must show competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

The VA has also established a presumption of herbicide agent exposure applicable to Veterans who served in Republic of Vietnam during the Vietnam War.  Specifically, a veteran who, during active military service, served in the Republic of Vietnam during the period beginning on January 1962 and ending May 1975 shall be presumed to have been exposed during such service to an herbicide agent.  
38 C.F.R. §§ 3.307, 3.309(e).  This presumption requires that the Veteran have been present on the landmass or waters of Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008). 

Under 38 C.F.R. § 3.309 (e), presumptive service connection based on Agent Orange exposure is available for the following diseases: AL amyloidosis; chloracne, or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma- Parkinson's disease; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

However, the Secretary of Veterans Affairs (Secretary) has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41-442 -449 (1996).
 
When considering such a claim for service connection, the Board must consider on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).  The mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Factual Analysis 

The Veteran contends that his rashes and diagnosis of seborrheic dermatitis are due to exposure to herbicides during his service in Vietnam.  

As an initial matter, the Veteran's STRs are void of any complaints or diagnosis of a skin disorder.  The Veteran's June 1971 discharge examination states the Veteran was in "good health."  Further, his skin was also marked as normal on discharge, and the Veteran did not make any complaints about his skin.  

The Veteran filed his claim for chloracne and skin rashes due to herbicide exposure in August 2010.  At that time, the Veteran provided no records of a skin disability diagnosis, and all medical evidence of record showed the Veteran's skin to be without rash, lesions, and markings.  Additionally, his skin was often marked as normal during doctor visits for other disabilities.  Although the Veteran's skin was marked as warm and dry during one private physician visit, no mention of a skin issue or diagnosis was given. 

In July 2015, the Veteran was provided a VA examination.  The examiner noted the Veteran had no diagnosis of a skin condition, and there were no scars or disfigurement shown on his skin.  The Veteran had no benign or malignant skin neoplasm and no systemic manifestations due to skin diseases.  The examiner noted the Veteran had not been treated for any skin conditions within the last twelve months.  Further, the examination showed the Veteran did not have visible skin conditions and no pertinent physical findings.  The examiner concluded that the Veteran did not have chloracne, and his skin was clear without erythema, rash, or acne. 

Following this examination, the Veteran provided private medical records from June 2015.  The private medical records show the Veteran's chief complaint was multiple lesions on his cheeks.  The physician found there was a red, inflamed, and scaly rash that existed around the corners of the Veteran's nose, medial eyebrows, and anterior and posterior ears.  It was also on the junction of his forehead/scalp area.  The Veteran stated his symptoms were often irritation, burning, itching, and scabs.  The physician diagnosed the Veteran with seborrheic dermatitis.  

In July 2016, the VA examiner provided an addendum opinion.  The examiner opined that the Veteran's condition was less likely than not (less than 50 percent probability) related to his claimed in-service injury, event, or illness.  The examiner rationalized that the Veteran did not have chloracne or any form of skin disease that qualifies under the presumption of service due to herbicide exposure.  The examiner further stated that the records provided and the examination provided no information substantiating a diagnosis of chloracne or another qualifying skin condition, and therefore, his skin condition was not caused by or the result of such exposure.  The examiner lastly stated that there has been no relationship previously adjudicated for seborrheic dermatitis with respect to Agent Orange exposure. 

The examiner provided another addendum opinion in February 2017 regarding the etiology of the Veteran's seborrheic dermatitis.  The examiner opined that the Veteran's seborrheic dermatitis was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner rationalized that the Veteran's STRs failed to show any skin complaints or skin diagnoses.  The examiner further stated that the Veteran did not make a claim for a skin condition until August 2010, and there was no skin diagnosis until July 2015.  Lastly, the examiner stated that seborrheic dermatitis was not one of the presumptive diagnoses under Agent Orange and that medical science had not established a causal link between Agent Orange and seborrheic dermatitis. 

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's skin condition is related to his military service.

Due to the Veteran's service in Vietnam, he is presumed to have been exposed to herbicide agents.  However, the Veteran's skin condition has been diagnosed as seborrheic dermatitis.  This condition is not entitled to presumptive service connection based on Agent Orange exposure under 38 C.F.R. § 3.309 (e).  

Therefore, because the Veteran's rashes have been diagnosed as seborrheic dermatitis, the Veteran is not entitled to presumptive service connection due to herbicide agent exposure.  However, despite the presumptive regulations, a veteran may still establish service connection based on exposure to herbicides with proof of actual, direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).  

Therefore, the Board will determine whether the Veteran can be awarded service connection under the traditional service connection criteria, to include whether it is directly related to herbicide exposure.  As an initial matter, the Board notes that the Veteran has been diagnosed with seborrheic dermatitis.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service, and, if so, evidence of a nexus between the claimed in-service disease or injury and the present disability.  Id.   

Regarding an in-service event, injury, or disease, as discussed above, other than presumed herbicide exposure, the Veteran was not treated for any skin condition during his service and there are no complaints of skin issues in his STRs. 

Regarding any potential nexus of the Veteran's current seborrheic dermatitis to service, the Board finds the July 2015 VA medical examination and July 2016 and February 2017 VA opinions, taken together, to be of significant probative value.  The Board notes that the probative value of medical opinion evidence is based on the medical experts' personal examination of the patient, their knowledge and skill in analyzing the data, and their medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

Here, the reviewing physician's opinions were based on review of the Veteran's lay contentions, his reported medical history, and review of the medical evidence of record.  Further, complete and thorough rationales were provided for the opinions rendered.  As discussed above, the July 2015 physician concluded that the seborrheic dermatitis was less likely than not related to service because the Veteran's in-service records were void of any such skin condition, and it was not related to herbicide exposure because the medical literature did not demonstrate a link between seborrheic dermatitis and Agent Orange exposure.  The reviewing physician's conclusions are fully explained and consistent with the evidence of record.

The Board also acknowledges the Veteran's assertions that his current skin condition is related to his herbicide exposure during service.  The Veteran is competent to report skin rash symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board further recognizes that lay persons are competent to provide medical opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

However, although the Veteran is competent to report his symptoms, any opinion regarding whether any skin disability is related to his military service, to include exposure to herbicide agents, requires medical expertise that the Veteran has not demonstrated since rashes and skin conditions can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).

In light of the foregoing, the Board concludes that the preponderance of evidence is against the claim and the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  

Accordingly, service connection is not warranted for a skin disability, to include as due to exposure to herbicide agents.  Therefore, the appeal must be denied. 


ORDER

Entitlement to service connection for a skin disability, to include as due to exposure to herbicide agents, is denied. 



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


